Citation Nr: 1759540	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-19 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating for a major depressive disorder in excess of 30 percent prior to August 13, 2013, and 70 percent thereafter.

2.  Entitlement to an increased rating for residuals of a traumatic brain injury, evaluated as 10 percent.

3.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

4.  Entitlement to an effective date prior to August 13, 2013 for a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1982, and from April 1982 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and an April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota

The Veteran testified before the Board in July 2017, a transcript of that hearing is of record.  During that hearing, the Board noted that the record would be held open for 30 days so that the Veteran could obtain additional evidence in support of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 VA mental health treatment note, it was noted that the Veteran dealt with ongoing chronic knee and back pain, and with headaches.  The Veteran stated that he may eventually look into disability benefits from the Social Security Administration (SSA).   

In a March 2014 VA treatment record, the Veteran indicated that he had worked as a security officer but stopped around February 2013 due to his depression, surgery for his pacemaker and other medical problems.  

Another March 2014 VA medical center treatment record indicates that the Veteran was denied for disability benefits from the Social Security Administration and was working with a lawyer pursuant to that claim.

Thus, it appears the Veteran has applied for and was denied disability benefits from the Social Security Administration.  A review of the claims file does not reflect that SSA records have associated with the claims file or obtained.  The VA's duty to assist requires that it make as many requests as necessary to obtain relevant records from a Federal agency.  38 C.F.R. § 3.159 (c)(2) (2017).  As such, the Board finds that SSA records may be useful to it in adjudicating the claims on appeal, and VA should attempt to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, during his May 2016 VA examination, the Veteran reported prostrating migraines once every month.

At his July 2017 hearing, however, the Veteran indicated that his headache symptoms had increased.  Specifically, he reported that he had prostrating headaches a couple of times a week.  Thus it appears that the Veteran's symptoms may have increased since his last VA examination and a new VA examination should be scheduled to determine his current level of impairment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.

2.  Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his headaches.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


